In a negligence action to recover damages for personal injury, medical expenses and loss of services, defendant appeals from a judgment of the Supreme Court, Kings County, entered September 12, 1962 after trial, on a jury verdict in favor of the plaintiffs. Judgment reversed on the law and new trial granted, with costs to abide the event. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion it was error of law to refuse to permit the plaintiff to state that a portion of the step crumbled when she stepped on it. It is also our opinion that the charge as a whole was obscure and inadequately stated the issues and the applicable law (cf. Logan v. Jackson, 1 A D 2d 146). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.